Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 10
b.	Pending: 1-19

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY DEVICE AND OPERATING METHOD WITH MECHANISM TO DISCHARGE WORD LINES.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 10 recites the limitation "a memory device" in last line which is already defined previously in the same claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-19 all carry the same deficit through chain of dependency and hence forth are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 11139030) in view of various embodiments.
Regarding independent claim 1, Prakash discloses a memory device (Figs. 1-18), comprising: 
a memory block (Fig. 4 shows set of blocks 410) coupled to a plurality of local word lines (Fig. 4 and col:13; line:41-50 describes local control lines 403); 
a peripheral circuit (Fig. 4 shows row decoder 401 and pass gates)  configured to couple the plurality of local word lines (Fig. 4 and col:13; line:41-50 describes local control lines 403) to a plurality of global word lines (Fig. 4 and col:13; line:41-50 describes global control lines 402) through a pass switch circuit (Fig. 4 shows pass gates 424 and switches 421) and configured to perform a read operation on the memory block (Fig. 18 shows performing a read operation at the very first step 1801); and 
control logic (Fig. 1A and col:6-7; line:61-67 and 1-3 describes controller 122  which is included in the same memory device 100 (e.g., a removable storage card) as the one or more memory die 108. The controller may be separate from the memory die. Commands and data are transferred between the host 140 and controller 122 via a data bus 120, and between the controller and the one or more memory die 108 via lines 118) configured to control the peripheral circuit to cause or increase a leakage current of the pass switch circuit to discharge potential levels of the plurality of local word lines (Fig. 14 and col:27; line:45-65 describes discharging local word lines from VREAD to zero or near zero voltage (e.g. VSS) at the end of read operation. This option also holds CG voltage on global word lines to VSS during a delay after read) when the memory device enters a ready state (Fig. 14 and col:27; line:1-31 describes voltages of different components during and after a read operation including a series of times RR1 to RR6, where the indicated times extend from RR1 at the end of a read operation to RR6 when a block select voltage BLKSEL starts to drop and subsequently BLKSEL turning off (isolating local word lines of the block from global word lines). “RB” indicates the block Ready/Busy signal voltage, which is low when the block is busy (e.g. during a read operation) and high otherwise (e.g. between read operations)) after the read operation (col:33-34 line: 27-67 and 1-16 describes post-read local word line discharge to zero volts).

Regarding claim 2, Prakash discloses all the elements of claim 1 as above and further the pass switch circuit includes a plurality of pass transistors (Fig. 4 shows pass gates 424 and switches 421) coupling the plurality of local word lines (Fig. 4 and col:13; line:41-50 describes local control lines 403) to the plurality of global word lines (Fig. 4 and col:13; line:41-50 describes global control lines 402), respectively, and precharges body regions of the plurality of pass transistors to a positive voltage (Fig. 3 and col:13; line:28-32 describes a pre-charge circuit 361 which provides a voltage to each sense circuit for setting a pre-charge voltage), or floats the body regions of the plurality of pass transistors to cause or increase the leakage current (Fig. 14 and col:27; line:10-31 describes BLKSEL is a voltage applied to block select transistors (pass transistors) coupling the word lines of the block to CG lines (also referred to as global word lines, which connect local word lines to word line drivers as illustrated in FIG. 4). “BLKSEL” is generally high when the block is selected (local word lines coupled to global word lines from word line drivers providing voltages for memory access) and low when the block is unselected (local word lines decoupled, e.g. or floating)).

Regarding claim 3, Prakash discloses all the elements of claim 2 as above and further the control logic controls the peripheral circuit to perform the read operation including a read voltage applying operation and a word line discharge operation, wherein the read voltage applying operation comprises applying a read voltage to a selected local word line (Fig. 14 and col:30; line:7-18 describes that selected control gate CG signal is set at a read voltage level, VREAD, which is a high level, e.g., eight volts), among the plurality of local word lines (Fig. 6A shows plurality of word lines), and applying a pass voltage to unselected local word lines (Fig. 14 and col:30; line:12-18 describes that unselected control gate (UCG) is held at its read state bias, e.g., V.sub.X2 (about 2-4 volts, +/−0, 0.2, or 0.25 volts or about 4 volts). When the BLKSEL signal transitions to its off state (voltage level at about V.sub.DDA), the UCG is biased down to a lower voltage level, e.g., V.sub.DD−V.sub.T or V.sub.CC−V.sub.T or a similar level), among the plurality of local word lines (Fig. 6A shows plurality of word lines), and wherein the word line discharge operation comprises applying a ground voltage to the plurality of local word lines (col:3; line:18-21 describes a method that includes holding the unselected control gate and the selected control gate to the low voltage level. Discharging unselected control gates includes discharging subsequent to a read operation).

Regarding claim 4, Prakash discloses all the elements of claim 3 as above and further the memory device is in a busy state when the read operation is being performed, and the memory device is in the ready state when the read operation is completed (Fig. 14 and col:27; line:7-10 describes “RB” indicates the block Ready/Busy signal voltage, which is low when the block is busy (e.g. during a read operation) and high otherwise (e.g. between read operations)).

Regarding claim 5, Prakash discloses all the elements of claim 4 as above and further when the memory device enters the ready state, the pass switch circuit applies a block selection signal having a low level to gates of the plurality of pass transistors, and applies a positive voltage to, or floats the body regions of the plurality of pass transistors (Fig. 14 and col:27; line:7-17 describes “RB” indicates the block Ready/Busy signal voltage, which is low when the block is busy (e.g. during a read operation) and high otherwise (e.g. between read operations). BLKSEL is a voltage applied to block select transistors (pass transistors) coupling the word lines of the block to CG lines (also referred to as global word lines, which connect local word lines to word line drivers as illustrated in FIG. 4). “BLKSEL” is generally high when the block is selected (local word lines coupled to global word lines from word line drivers providing voltages for memory access) and low when the block is unselected (local word lines decoupled, e.g. or floating)).

Regarding claim 6, Prakash discloses all the elements of claim 3 as above and further the peripheral circuit discharges the potential levels of the plurality of local word lines boosted to the positive voltage to a ground voltage level as a channel potential of the memory block boosted to a negative voltage is recovered to the ground voltage level (Fig. 16 and col:30; line:54-65 describes that voltage on local word lines of the EOC block is also maintained at VSS during read (when block select transistors are on) and subsequently floats up in a similar manner to local word lines of the selected block (i.e., depending on the swing in its channel potential). As soon as VSS is applied to local word lines of EOC block, channel of that block couples down to negative voltage).

Regarding claim 7, Prakash discloses all the elements of claim 6 as above and further a voltage of the plurality of local word lines is discharged to the ground voltage level as the leakage current of the plurality of pass transistors is caused or increased (col:27 line:45-60 describes that when word lines are floating (when BLKSEL is low, turning off block select transistors), channel potential slowly recovers back by gaining holes through select gate transistors (i.e. some leakage occurs even when select gate transistors are turned off to generally isolate the channels) causing word lines to couple up to a positive creep-up voltage (e.g. couples up to about 5.5 volts). This potential acts as a residual word line potential and it discharges over time).

Regarding claim 9, Prakash discloses all the elements of claim 2 as above and further each of the plurality of pass transistors is a negative metal-oxide semiconductor (NMOS) transistor or a positive metal-oxide semiconductor (PMOS) transistor (Figs. 13A-13B).

Regarding independent claim 10, Prakash discloses a method of operating a memory device (Figs. 1-18), the method comprising:
 performing a read operation (Fig. 18 shows performing a read operation at the very first step 1801) on a memory block (Fig. 4 shows set of blocks 410) coupled to a plurality of local word lines (Fig. 4 and col:13; line:41-50 describes local control lines 403); and 
causing or increasing a leakage current of a pass switch circuit (Fig. 4 shows pass gates 424 and switches 421) coupling the plurality of local word lines (Fig. 4 and col:13; line:41-50 describes local control lines 403) to a plurality of global word lines (Fig. 4 and col:13; line:41-50 describes global control lines 402) and discharging potential levels of the plurality of local word lines (Fig. 14 and col:27; line:45-65 describes discharging local word lines from VREAD to zero or near zero voltage (e.g. VSS) at the end of read operation. This option also holds CG voltage on global word lines to VSS during a delay after read) when a memory device enters a ready state (Fig. 14 and col:27; line:1-31 describes voltages of different components during and after a read operation including a series of times RR1 to RR6, where the indicated times extend from RR1 at the end of a read operation to RR6 when a block select voltage BLKSEL starts to drop and subsequently BLKSEL turning off (isolating local word lines of the block from global word lines). “RB” indicates the block Ready/Busy signal voltage, which is low when the block is busy (e.g. during a read operation) and high otherwise (e.g. between read operations)).

Regarding claim 11, Prakash discloses all the elements of claim 10 as above and further the performing of the read operation comprises: performing a read voltage applying operation of applying a read voltage to a selected local word line (Fig. 14 and col:30; line:7-18 describes that selected control gate CG signal is set at a read voltage level, VREAD, which is a high level, e.g., eight volts), among the plurality of local word lines (Fig. 6A shows plurality of word lines), and applying a pass voltage to unselected local word lines (Fig. 14 and col:30; line:12-18 describes that unselected control gate (UCG) is held at its read state bias, e.g., V.sub.X2 (about 2-4 volts, +/−0, 0.2, or 0.25 volts or about 4 volts). When the BLKSEL signal transitions to its off state (voltage level at about V.sub.DDA), the UCG is biased down to a lower voltage level, e.g., V.sub.DD−V.sub.T or V.sub.CC−V.sub.T or a similar level), among the plurality of local word lines (Fig. 6A shows plurality of word lines); and performing a word line discharge operation of applying a ground voltage to the plurality of local word lines (col:3; line:18-21 describes a method that includes holding the unselected control gate and the selected control gate to the low voltage level. Discharging unselected control gates includes discharging subsequent to a read operation).

Regarding claim 12, Prakash discloses all the elements of claim 11 as above and further the pass switch circuit includes a plurality of pass transistors (Fig. 4 shows pass gates 424 and switches 421) coupling the plurality of local word lines (Fig. 4 and col:13; line:41-50 describes local control lines 403) to the plurality of global word lines (Fig. 4 and col:13; line:41-50 describes global control lines 402), respectively.

Regarding claim 13, Prakash discloses all the elements of claim 12 as above and further the causing or increasing of the leakage current comprises precharging body regions of the plurality of pass transistors to a positive voltage (Fig. 3 and col:13; line:28-32 describes a pre-charge circuit 361 which provides a voltage to each sense circuit for setting a pre-charge voltage), or floating the body regions of the plurality of pass transistors (Fig. 14 and col:27; line:10-31 describes BLKSEL is a voltage applied to block select transistors (pass transistors) coupling the word lines of the block to CG lines (also referred to as global word lines, which connect local word lines to word line drivers as illustrated in FIG. 4). “BLKSEL” is generally high when the block is selected (local word lines coupled to global word lines from word line drivers providing voltages for memory access) and low when the block is unselected (local word lines decoupled, e.g. or floating)).

Regarding claim 14, Prakash discloses all the elements of claim 13 as above and further comprising setting the memory device to a busy state when the read operation is being performed, and setting the memory device to the ready state when the read operation is completed (Fig. 14 and col:27; line:7-10 describes “RB” indicates the block Ready/Busy signal voltage, which is low when the block is busy (e.g. during a read operation) and high otherwise (e.g. between read operations)).

Regarding claim 15, Prakash discloses all the elements of claim 14 as above and further the causing or increasing of the leakage current comprises: applying a block selection signal having a low level to gates of the plurality of pass transistors when the memory device enters the ready state; and applying the positive voltage to the body regions of the plurality of pass transistors, or floating the body regions of the plurality of pass transistors (Fig. 14 and col:27; line:7-17 describes “RB” indicates the block Ready/Busy signal voltage, which is low when the block is busy (e.g. during a read operation) and high otherwise (e.g. between read operations). BLKSEL is a voltage applied to block select transistors (pass transistors) coupling the word lines of the block to CG lines (also referred to as global word lines, which connect local word lines to word line drivers as illustrated in FIG. 4). “BLKSEL” is generally high when the block is selected (local word lines coupled to global word lines from word line drivers providing voltages for memory access) and low when the block is unselected (local word lines decoupled, e.g. or floating)).

Regarding claim 16, Prakash discloses all the elements of claim 12 as above and further the discharging of the potential levels of the plurality of local word lines comprises discharging the potential levels of the plurality of local word lines boosted to the positive voltage to a ground voltage level when a channel potential of the memory block boosted to a negative voltage by the word discharge operation is recovered to the ground voltage level (Fig. 16 and col:30; line:54-65 describes that voltage on local word lines of the EOC block is also maintained at VSS during read (when block select transistors are on) and subsequently floats up in a similar manner to local word lines of the selected block (i.e., depending on the swing in its channel potential). As soon as VSS is applied to local word lines of EOC block, channel of that block couples down to negative voltage).

Regarding claim 17, Prakash discloses all the elements of claim 16 as above and further the potential levels of the plurality of local word lines are discharged to the ground voltage level as the leakage current of the plurality of pass transistors is caused or increased (col:27 line:45-60 describes that when word lines are floating (when BLKSEL is low, turning off block select transistors), channel potential slowly recovers back by gaining holes through select gate transistors (i.e. some leakage occurs even when select gate transistors are turned off to generally isolate the channels) causing word lines to couple up to a positive creep-up voltage (e.g. couples up to about 5.5 volts). This potential acts as a residual word line potential and it discharges over time).

Regarding claim 19, Prakash discloses all the elements of claim 12 as above and further each of the plurality of pass transistors is a negative metal-oxide semiconductor (NMOS) transistor or a positive metal-oxide semiconductor (PMOS) transistor (Figs. 13A-13B).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner did not apply any prior art rejection for claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/31/2022